COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-16-00219-CR


James Euldy Serrell, III                §    From Criminal District Court No. 4

                                        §    of Tarrant County (1415264D)

v.                                      §    November 10, 2016

                                        §    Opinion by Chief Justice Livingston

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Terrie Livingston
                                       Chief Justice Terrie Livingston